NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10502

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00702-SPL

 v.
                                                 MEMORANDUM*
LEONIRES BRAVO-BUCIO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Steven P. Logan, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Leonires Bravo-Bucio appeals his guilty-plea conviction and 41-month

sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant

to Anders v. California, 386 U.S. 738 (1967), Bravo-Bucio’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Having independently reviewed the record, we are unable to determine

whether the district court accepted the parties’ binding plea agreement. See Fed. R.

Crim. P. 11(c)(1)(C). The court never stated whether it was accepting or rejecting

the agreement. See United States v. Heredia, 768 F.3d 1220, 1227 (9th Cir. 2014).

Furthermore, when the court initially calculated the Guidelines range, it did not

include the one-level early disposition departure to which the parties stipulated.

Although it granted a one-level departure later in the sentencing hearing, it is not

clear from the record whether that departure was intended to reflect the stipulated

early disposition departure or a downward variance. If the court intended to accept

the parties’ agreement and vary downward one level from the stipulated range, it

would have arrived at a Guidelines range of 37-46 months, rather than the 41-51

month range calculated by the court. Given the possibility that this is what the

court intended, and that a lower “starting point” may have resulted in a lower

sentence, we vacate and remand. See United States v. Munoz-Camarena, 631 F.3d

1028, 1030-31 (9th Cir. 2011). On remand, the district court shall state whether it

accepts or rejects the plea agreement and proceed accordingly. See Fed. R. Crim.

P. 11(c)(4)-(5).

      Counsel’s motion to withdraw is GRANTED. The district court shall

appoint new counsel for Bravo-Bucio on remand.

      VACATED and REMANDED.


                                           2                                     14-10502